     Case 2:18-bk-10443-BR           Doc 668 Filed 10/03/18 Entered 10/03/18 14:43:46                        Desc
                                       Main Document Page 1 of 7


 1   BARRY A. CHATZ SB# 140638
     KEVIN H. MORSE SB# 253066
 2   SAUL EWING ARNSTEIN & LEHR LLP
     161 N. Clark Street, Suite 4200                                             FILED & ENTERED
 3   Chicago, IL 60601
     Tel: 312-876-7100
 4   Fax: 312-876-0288                                                                  OCT 03 2018
     E-Mail: barry.chatz@saul.com
 5           kevin.morse@saul.com
                                                                                   CLERK U.S. BANKRUPTCY COURT
                                                                                   Central District of California
 6   Attorneys for Debtors                                                         BY fortier    DEPUTY CLERK
     and Debtors in Possession
 7
 8                             UNITED STATES BANKRUPTCY COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                       LOS ANGELES DIVISION
11   In re:                                                  Case No.: 2:18-bk-10443 BR
12   ECLIPSE BERRY FARMS, LLC, et al. 1                      Chapter 11 (Jointly Administered)
13   Debtors.                                                ORDER CONFIRMING AMENDED
                                                             CHAPTER 11 LIQUIDATING PLAN
14
                                                             Date:        October 3, 2018
15   Affected Debtor(s):                                     Time:        10:00 a.m.
                                                             Ctrm.:       1668
16   □ Eclipse Berry Farms, LLC                                           255 E. Temple Street
                                                                          Los Angeles, CA 90012
17   □ Harvest Moon Strawberry Farms, LLC

18   □ Rosalyn Farms, LLC

19   x All Debtors

20            Eclipse Berry Farms, LLC (“EBF”); Harvest Moon Strawberry Farms, LLC (“HMSF”);
21   and Rosalyn Farms, LLC (“RF”), debtors and debtors in possession herein (collectively, the
22   “Debtors”), having filed the Amended Chapter 11 Liquidating Plan (the “Plan”) [Docket No.
23   378]; the Court, having entered its Order (I) Approving Adequacy of Debtors’ Amended
24   Disclosure Statement; (II) Setting Dates by which Motion to Confirm Plan and Solicitation
25   Materials must be Served; (III) Establishing Deadline for Receipt of Ballots; (IV) Fixing Time,
26
27   1
      Debtors are the following three entities (the last four digits of their respective taxpayer identification
28   numbers follow in parentheses): Eclipse Berry Farms, LLC (5837), Rosalyn Farms, LLC (8986), and
     Harvest Moon Strawberry Farms, LLC (4328) (collectively, the “Debtors”).


                                                         1
     Case 2:18-bk-10443-BR        Doc 668 Filed 10/03/18 Entered 10/03/18 14:43:46                Desc
                                    Main Document Page 2 of 7


 1   Date and Place for Confirmation Hearing; and (V) Fixing Deadline to File Objections to
 2   Confirmation (the “Disclosure Statement Order”) [Docket No. 501], pursuant to which the
 3   court (a) approved the Disclosure Statement, (b) established notice, balloting, and voting
 4   procedures in connection with soliciting votes on the Plan, (c) fixed objection deadlines to
 5   Confirmation of the Plan, and (d) scheduled a hearing to consider Confirmation of the Plan; a
 6   hearing to consider confirmation of the Plan and matters related thereto having been held before
 7   this court on October 3, 2018 (the “Confirmation Hearing”); and the court having considered
 8   the following:
 9      a) the Plan;
10      b) the Amended Disclosure Statement [Docket Nos. 377 & 379];
11      c) the Disclosure Statement Order;
12      d) Debtors’ Motion for Confirmation of Amended Chapter 11 Liquidating Plan [Docket
13          No. 516] (the “Motion to Confirm”);
14      e) The Declaration of Robert Marcus in support of the Motion to Confirm;
15      f) The Notice of Filing of Liquidating Trust Agreement [Docket No. 517];
16      g) The Response to Debtors’ Amended Chapter 11 Liquidating Plan and Debtors’ Motion
17          for Confirmation of Amended Chapter 11 Liquidating Plan [Docket No. 595] filed by
18          the Official Committee of Unsecured Creditors (the “Committee”);
19      h) The Reply in Support of Motion for Confirmation of Amended Chapter 11 Liquidating
20          Plan with Report of Balloting; Declaration of Kevin H. Morse [Docket No. 637];
21      i) The record in the Debtors’ chapter 11 cases, and
22      j) The offers of proof, evidence, and representations of counsel at the Confirmation
23          Hearing; and
24   the Court finding that jurisdiction and venue is proper; the Court finding that the Debtors have
25   complied with the Disclosure Statement Order and that notice of the Confirmation Hearing and
26   all proceedings with respect to the Plan were appropriate under the circumstances; the Court
27   finding that the releases in the Plan are narrowly tailored, critical to the Plan, and appropriate
28   under the circumstances; no objection to the Plan having been filed; the Court finding that the


                                                     2
     Case 2:18-bk-10443-BR            Doc 668 Filed 10/03/18 Entered 10/03/18 14:43:46                             Desc
                                        Main Document Page 3 of 7


 1   Plan does not discriminate unfairly and is fair and equitable to unaccepting classes; the Court
 2   finding that each of the requirements of section 1129 of the Bankruptcy Code have been met;
 3          IT IS HEREBY ORDERED THAT:
 4          1.      Plan Confirmed. The Plan is hereby confirmed.
 5          2.      Substantive Consolidation. Upon the Effective Date2, except as otherwise
 6   provided in the Plan, the assets and debts of each of EBF, HMSF, and RF are substantively
 7   consolidated into one estate for all purposes.
 8          3.      Rejection of Executory Contracts and Unexpired Leases. Except with respect
 9   that certain office lease by and between EBF and Emmett 1997, LLC, related to the Debtors’
10   headquarters located at 11812 San Vicente Blvd., Suite 250, Los Angeles, California 90040
11   (which shall remain subject to the Order Approving Stipulation Between Debtors and Douglas
12   Emmett 1997, LLC to Extend Deadline to Assume or Reject the Non-Residential LA Office
13   Lease [Docket No. 496]), any and all executory contracts or unexpired leases (i) that have not

14   expired by their own terms on or prior to the Effective Date, (ii) that have not been assumed,

15   assumed and assigned, or rejected with the approval of the Bankruptcy Court or by operation of

16   law prior to the Effective Date, or (iii) that are not the subject of a motion to assume or assume

17   and assign pending as of the Effective Date, are rejected as of the Effective Date. The entry of

18   this Confirmation Order by the Bankruptcy Court will constitute approval of such rejections as

19   of the Effective Date pursuant to sections 365(a) and 1123 of the Bankruptcy Code.

20          4.      Vesting of Assets. Except for the Fee Carve-Out, or as otherwise provided in

21   the Plan, the confirmation of the Plan vests all property of the Debtors’ substantively

22   consolidated estates in the Liquidating Trust.

23          5.      Approval of Liquidating Trust Agreement; Appointment of Liquidating

24   Trustees and Oversight Committee. The Liquidating Trust Agreement [Docket No. 517] is

25   hereby approved in all respects. The parties to the Liquidating Trust Agreement are authorized

26   to execute the agreement and take any other actions necessary to effectuate the agreement.

27
28   2
            Capitalized terms used but not defined herein shall have the meaning given to such term in the Plan.


                                                            3
     Case 2:18-bk-10443-BR            Doc 668 Filed 10/03/18 Entered 10/03/18 14:43:46            Desc
                                        Main Document Page 4 of 7


 1   Province, Inc. is appointed the Liquidating Trustee of the Eclipse Berry Farms, LLC, et al.
 2   Liquidating Trust. The following members of the Committee shall comprise the Oversight
 3   Committee: (1) Crop Production Services, Inc.; (2) BNSF Logistics, LLC; (3) Coastal Cooling,
 4   LLC; (4) TriCal, Inc.; (5) Robert Mann Packaging, Inc.; and (6) John J. Jerue Truck Broker,
 5   Inc.
 6          6.      No Bond for Liquidating Trustee. Neither the Liquidating Trustee nor any of
 7   its retained professionals, employees, or agents shall be required to give any bond or surety for
 8   the performance of its duties.
 9          7.      Limitations on Liability of Liquidating Trustee.         Neither the Liquidating
10   Trustee nor any of its retained professionals, employees, or agents shall be liable for any act
11   taken, suffered or omitted to be taken in their respective capacities as Liquidating Trustee or as
12   a professional retained by the Liquidating Trustee in reliance on any provision of the Plan or
13   Liquidating Trust Agreement, except for acts of gross negligence or willful misconduct (which

14   gross negligence or willful misconduct must be determined by a Final Order in a court of

15   competent jurisdiction), in the performance of duties for the Liquidating Trust.

16   Notwithstanding anything herein to the contrary, in no event shall the Liquidating Trustee or

17   any professional retained by the Liquidating Trustee be liable to any party on account of the

18   performance of duties for the Liquidating Trust in an amount that exceeds the fees and expenses

19   such Liquidating Trustee or professional has received for its service on behalf of or to the

20   Liquidating Trust.

21          8.      Discharge of Liquidating Trustee. The Liquidating Trust will dissolve and the

22   Liquidating Trustee will be discharged in accordance with the terms of the Plan and Liquidating

23   Trust Agreement.

24          9.      Releases by the Debtor. In consideration for services rendered to the Estates

25   and for the consideration as more fully set forth herein, to the greatest extent permissible by

26   law, and except as otherwise specifically provided in this Plan, as of the Effective Date, the

27   Debtors shall be deemed to have conclusively, absolutely, unconditionally, irrevocably and

28   forever released and discharged each of the Released Parties of and from any and all past,
     present and future legal actions, causes of action, choses in action, rights, demands, suits,

                                                     4
     Case 2:18-bk-10443-BR        Doc 668 Filed 10/03/18 Entered 10/03/18 14:43:46              Desc
                                    Main Document Page 5 of 7


 1   claims, liabilities, encumbrances, lawsuits, adverse consequences, amounts paid in
 2   settlement, costs, fees, damages, debts, deficiencies, diminution in value, disbursements,
 3   expenses, losses and other obligations of any kind, character or nature whatsoever, whether
 4   in law, equity or otherwise (including, without limitation, those arising under Chapter 5 of
 5   the Bankruptcy Code and applicable non-bankruptcy law, and any and all alter-ego, lender
 6   liability, indemnification or contribution theories of recovery, and interest or other costs,
 7   penalties, legal, accounting and other professional fees and expenses, and incidental,
 8   consequential and punitive damages payable to third parties), whether known or unknown,
 9   fixed or contingent, direct, indirect, or derivative, asserted or unasserted, foreseen or
10   unforeseen, suspected or unsuspected, now existing, heretofore existing or which may
11   heretofore accrue against the Debtors or the Released Parties (in each case, solely in their
12   capacities as such) occurring from the beginning of time to and including the Effective Date
13   related in any way directly or indirectly, arising out of, and/or connected with any or all of

14   the Debtors or the Estates; provided, however, that notwithstanding the foregoing or any

15   other provision of this Plan, nothing in this Plan, or any order confirming this Plan shall

16   affect any causes of action, claims, or counterclaims that may be asserted in connection with

17   an objection to a Claim that has not been Allowed, in each case as determined by a court of

18   competent jurisdiction. Notwithstanding anything to the contrary in this Plan, this Article

19   does not release any post-Effective Date obligations of any party under this Plan or any

20   document, instrument, or agreement executed to implement this Plan. Furthermore, nothing

21   in this Plan shall affect the liability of any Claims held by any third party against any of the

22   Released Parties.

23          10.    Exculpation. None of the Exculpated Parties shall have or incur any liability

24   for any act or omission in connection with, related to, or arising out of, the Chapter 11 Cases,

25   the formulation, preparation, dissemination, implementation, confirmation, or approval of

26   this Plan, the administration of this Plan, or any contract, instrument, release, or other

27   agreement or document provided for or contemplated in connection with the consummation

28   of the transactions set forth in this Plan, provided, however, that the foregoing provisions
     shall not affect the liability of any Person that would result solely from any such act or

                                                    5
     Case 2:18-bk-10443-BR          Doc 668 Filed 10/03/18 Entered 10/03/18 14:43:46                  Desc
                                      Main Document Page 6 of 7


 1   omission to the extent that act or omission is determined by a Final Order of the Court to
 2   have constituted willful misconduct or gross negligence or breach of fiduciary duty; provided
 3   further, however, that this provision shall not limit the Debtors’ obligations under this Plan;
 4   provided further, however, that notwithstanding the foregoing or any other provision of this
 5   Plan, nothing in this Plan, or any order confirming this Plan shall affect any causes of
 6   action, claims, or counterclaims that may be asserted in connection with an objection to a
 7   Claim that has not been Allowed, in each case as determined by a court of competent
 8   jurisdiction.
 9          11.      Injunction Enjoining Holders of Claims Against Debtor. The Plan is the sole
10   means for resolving, paying, or otherwise dealing with Claims and Equity Interests. To that
11   end, except as expressly provided in the Plan, at all times on and after the Effective Date, all
12   Persons who have been, are, or may be holders of Claims against or Interests in the Debtors,
13   arising prior to the Effective Date, will be permanently enjoined from taking any of the

14   following actions, on account of any such Claim or Equity Interest, against the Debtors, their

15   Estates, the Liquidating Trust or its property (other than actions brought to enforce any rights or

16   obligations under the Plan):

17          (a)      commencing, conducting or continuing in any manner, directly or indirectly any

18                   suit, action, or other proceeding of any kind against the Debtors and/or the

19                   Estates, the Liquidating Trust, or the Liquidating Trustee, their successors, or

20                   their respective property or assets (including, without limitation, all suits,

21                   actions, and proceedings that are pending as of the Effective Date which will be

22                   deemed to be withdrawn or dismissed with prejudice);

23          (b)      enforcing, levying, attaching, executing, collecting, or otherwise recovering by

24                   any manner or means whether directly or indirectly any judgment, award, decree,

25                   or order against the Debtors, the Estates, the Liquidating Trust, or the

26                   Liquidating Trustee, their successors, or their respective property or assets;

27          (c)      creating, perfecting, or otherwise enforcing in any manner, directly or indirectly,

28                   any lien, security interest or encumbrance against the Debtors, the Estates, the



                                                      6
     Case 2:18-bk-10443-BR         Doc 668 Filed 10/03/18 Entered 10/03/18 14:43:46                 Desc
                                     Main Document Page 7 of 7


 1                   Liquidating Trust, or the Liquidating Trustee, their successors, or their respective
 2                   property or assets; and
 3           (d)     proceeding in any manner in any place whatsoever against the Debtor, the Estate,
 4                   the Liquidating Trust, or the Liquidating Trustee, their successors, or their
 5                   respective property or assets that does not conform to or comply with the
 6                   provisions of the Plan.
 7           12.     Post-Confirmation Status Reports. Within 120 days of the entry of this order,
 8   the Liquidating Trustee shall file a status report explaining what progress has been made toward
 9   consummation of the confirmed plan of reorganization. The initial report shall be served on the
10   United States Trustee, the 20 largest unsecured creditors, and those parties who have requested
11   special notice. Further reports shall be filed every 120 days thereafter and served on the same
12   entities, unless otherwise ordered by the court.
13           13.     Conversion to Chapter 7. If the above-referenced cases are converted to cases

14   under chapter 7, the property of the Liquidating Trust, or of any other successor to the estate

15   under the plan, that has not been distributed under the plan shall be vested in the chapter 7

16   estate, except for property that would have been excluded from the estate if this case had always

17   been one under chapter 7.

18           14.     Effectiveness of Order. Notwithstanding Bankruptcy Rule 3020(e), the terms

19   and conditions of this Order will be immediately effective and enforceable upon its entry.

20           15.     Retention of Jurisdiction. The Court shall retain jurisdiction over any matter or

21   dispute arising from or relating to the implementation of this Order and shall retain jurisdiction

22   as set forth in the Plan.

23
24                                                  ###

25         Date: October 3, 2018

26
27
28


                                                        7
